DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/17/2022 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022. The restriction is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belcher et al. (US Pub. No. 2012/0310246; hereinafter Belcher).
Belcher discloses the following regarding claim 1: an orthopaedic surgical instrument, comprising: an anterior plate (please see annotated Figure A, below) configured to engage an anterior surface of a patient's femur (Fig. 46; para. 0120), a distal plate (Figure A) attached to, and extending from, the anterior plate to a posterior end (Fig. 46; Figure A), the distal plate being configured to engage a distal surface of the patient's femur (Fig. 46; para. 0120), wherein the orthopaedic surgical instrument includes a notch cutting guide slot (Figure A) defined by a plurality of inner walls (Figure A), wherein the anterior plate includes a first inner wall (Figure A) of the plurality of inner walls, the first inner wall having a distal cutting guide surface (Figure A) configured to guide a resection of a distal portion of an intercondylar notch of the patient's femur to resize the intercondylar notch to receive a cam of a femoral component (paras. 0120-0124), and wherein the plurality of inner walls includes a second inner wall (Figure A) having a posterior cutting guide surface (Figure A) configured to guide a resection of a posterior portion of the intercondylar notch of the patient's femur, the posterior cutting guide surface including a first edge (Figure A) and a second edge (Figure A) and being sloped (Fig. 46; Figure A) such that the first edge is positioned more anterior than the second edge to protect a posterior-cruciate ligament (PCL) of the patient during resection (Figure A; Fig. 46; paras. 0122-0124). Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the shape and position of the surgical instrument of Belcher would be fully capable of meeting the functional recitations of the current claim language.



    PNG
    media_image1.png
    591
    925
    media_image1.png
    Greyscale

Figure A.

Belcher discloses the following regarding claim 2: the orthopaedic surgical instrument of claim 1, further comprising: an adjustable body (610a, 610b, 610c, and/or 610d) configured to move relative to the anterior plate and the distal plate to change the configuration of the notch cutting guide slot (as the elements 610a-d are assembled to or removed from the anterior and the distal plates), wherein the adjustable body includes the second inner wall (Figure A). Please note that for the sake of simplicity for the present office action, element 610c will be used as an example of how the elements 610a-d read on the claims.
Belcher discloses the following regarding claim 3: the orthopaedic surgical instrument of claim 2, wherein the adjustable body includes a third inner wall (Figure A) extending in a direction opposite the second inner wall (Fig. 46; Figure A), the third inner wall having a posterior cutting guide surface (Figure A) configured to guide a resection of a posterior portion of an intercondylar notch of a patient's other femur, the posterior cutting guide surface including a first edge (Figure A) and a second edge (Figure A) and being sloped such that the first edge of the third inner wall is positioned more anterior than the second edge of the third inner wall to protect a posterior-cruciate ligament (PCL) connected to the patient's other femur during resection (Fig. 46; Figure A; paras. 0122-0124).  
Belcher discloses the following regarding claim 4: the orthopaedic surgical instrument of claim 3, wherein the adjustable body is operable to slide (paras. 0120-0122, as elements 610a-d can slide into elements 590) relative to the anterior plate and the distal plate between a first position (where the second inner wall is positioned into its corresponding element 590) in which the second inner wall defines a portion of the notch cutting guide slot (Fig. 46; paras. 0120-0124) and a second position (where the third inner wall is positioned into its corresponding element 590) in which the third inner wall defines a portion of the notch cutting guide slot (Fig. 46; paras. 0120-0124).  
Belcher discloses the following regarding claim 5: the orthopaedic surgical instrument of claim 4, wherein:- Page 3 of 12 -Application No. 17/015,482Art Unit 3774 Attorney Docket No. 265280-324539the distal plate includes a first passageway (element 590 located on the right side, as shown in Fig. 46) and a second passageway (element 590 located on the left side, as shown in Fig. 46) positioned opposite the first passageway (Fig. 46), and the third inner wall is sized to be positioned in the first passageway when the adjustable body is in the first position, and the second inner wall is sized to be positioned in the second passageway when the adjustable body is in the second position (Fig. 46; paras. 0120-0124).  
Belcher discloses the following regarding claim 6: the orthopaedic surgical instrument of claim 2, wherein the adjustable body includes a first arm (please see annotated Figure B, below) extending anteriorly from the second inner wall (Figures A-B) and a second arm (Figure B) extending proximally from the first arm (Figure B), the first arm and the second arm including a medial cutting guide surface (Figure B) configured to guide a resection of a medial side of the intercondylar notch of the patient's femur (Fig. 46; paras. 0120-124).  

    PNG
    media_image2.png
    269
    307
    media_image2.png
    Greyscale

Figure B.

Belcher discloses the following regarding claim 7: the orthopaedic surgical instrument of claim 1, wherein: a central axis (please see annotated Figure C for an approximate position of the axes, below) of the orthopaedic surgical instrument extends in an anterior-posterior direction through the anterior plate when the orthopaedic surgical instrument is viewed in a transverse plane, and the notch cutting guide slot has a longitudinal axis (Figure C) that extends parallel to the central axis when the orthopaedic surgical instrument is viewed in a transverse plane, the longitudinal axis being laterally offset from the central axis (Figure C).  

    PNG
    media_image3.png
    408
    408
    media_image3.png
    Greyscale

Figure C.

Belcher discloses the following regarding claim 8: an orthopaedic surgical instrument, comprising: an anterior plate (Figure A) configured to engage an anterior surface of a patient's femur (Fig. 46; para. 0120), a distal plate (Figure A) attached to, and extending from, the anterior plate to a posterior end (Figure A), the distal plate being configured to engage a distal surface of the patient's femur (Fig. 46; para. 0120), an elongated slot (central opening of element 570, without the inclusion of elements 610a-d) defined in the anterior plate and the distal plate (Fig. 46), and an adjustable body (610a-d) positioned in the elongated slot (Figs. 46-47; paras. 0120-0124), wherein the adjustable body cooperates with the anterior plate and the distal plate to define a notch cutting guide slot (Figure A, with the assembled presence of elements 610a-d) in the orthopaedic surgical instrument, and the adjustable body is moveable relative to the anterior plate and the distal plate to change the shape of the notch cutting guide slot (paras. 0120-0124, as the adjustable body is removed from and assembled to the anterior and the distal plates).  
Belcher discloses the following regarding claim 9: the orthopaedic surgical instrument of claim 8, wherein: the adjustable body includes a first posterior arm (Figure A) and a second posterior arm (Figure A) extending in a direction opposite the first posterior arm (Figure A; Fig. 46), and the adjustable body is moveable between a first position in which the first posterior arm cooperates with the anterior plate and the distal plate to define a first notch cutting guide slot sized and positioned to resect a patient's left femur (paras. 0120-0124, where the first posterior arm is positioned within its corresponding element 590, there will be a first notch cutting guide slot on the left side of Fig. 46), and a second position in which the second posterior arm cooperates- Page 5 of 12 -Application No. 17/015,482Art Unit 3774 Attorney Docket No. 265280-324539with the anterior plate and the distal plate to define a second notch cutting guide slot sized and positioned to resect a patient's right femur (paras. 0120-0124, where the second posterior arm is positioned within its corresponding element 590, there will be a second notch cutting guide slot on the right side of Fig. 46).  
Belcher discloses the following regarding claim 10: the orthopaedic surgical instrument of claim 9, wherein: the first posterior arm has a first posterior cutting guide surface (Figure A) including a first edge (Figure A) and a second edge (Figure A), the first posterior cutting guide surface being sloped such that the first edge of the first posterior arm is positioned more anterior than the second edge (Figure A) to protect a posterior-cruciate ligament (PCL) of the patient's left femur when the adjustable body is positioned in the first position (Fig. 46; paras. 0120-0124), and the second posterior arm (Figure A) has a second posterior cutting guide surface (Figure A) including a third edge (Figure A) and a fourth edge (Figure A), the second posterior cutting guide surface being sloped such that the third edge of the second posterior arm is positioned more anterior than the fourth edge (Figure A) to protect a posterior-cruciate ligament (PCL) of the patient's right femur when the adjustable body is positioned in the second position (Fig. 46; paras. 0120-0124).  
Belcher discloses the following regarding claim 11: the orthopaedic surgical instrument of claim 8, wherein the adjustable body is movably coupled to the distal plate and operable to slide (as elements 610a-d are slid into elements 590) relative to the anterior plate and the distal plate within the elongated slot (Fig. 46; paras. 0120-0122).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774